Citation Nr: 1200390	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  05-25 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for gastroesophogeal reflux disease (GERD), including as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1967 to December 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2004 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

On his VA Form 9, the Veteran requested a Board hearing.  However, in August 2005, his representative withdrew this request.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Board will proceed with appellate review without remand for a hearing.   

The Board remanded this case in December 2008 so that a VA examination could be provided to address the etiology of the disabilities on appeal.  Such an examination was provided in May 2009.  

In May 2010, the Board denied the benefits on appeal, finding that neither disability was incurred in service or cause or aggravated by the service-connected PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, the Court granted a Joint Motion for Remand (Joint Motion).  In the March 2011 Order, the Court vacated the Board's May 2010 decision and remanded the claim for compliance with instructions provided in the Joint Motion.

Subsequently, in July 2011, the Board remanded the claim for further development.  As discussed below, the development requested has been completed, and the claim is now appropriate for appellate review.  


FINDINGS OF FACT

1.  The competent and probative evidence weighs against a finding that the Veteran's hypertension is due to any incident or event in active service, that it manifested during service or within one year after separation from service, or that it is proximately due to or the result of any service-connected disability, on either a causation or aggravation basis.  

2.  The competent and probative evidence weighs against a finding that the Veteran's GERD is due to any incident or event in active service, or that it is proximately due to or the result of any service-connected disability, on either a causation or aggravation basis.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, and may not be presumed to have been incurred in service, nor is it shown to be due to, the result of, or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).  

2.  GERD was not incurred in or aggravated by service, nor is it shown to be due to, the result of, or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none.

In September 2003, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  A March 2006 letter describes how VA determines disability ratings and effective dates.

The Board acknowledges that the content of the September 2003 letter did not fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding VA's duty to notify and assist.  However, the Board finds that any error in notice is non-prejudicial.  Although the Veteran did not receive Dingess notice until after initial adjudication of the claim (because the initial rating decision occurred prior to the Court's ruling in Dingess), it is clear that he was provided with the opportunity to participate in the processing of his claim so as to render any defect in notice non-prejudicial.  For example, the February 2004 rating decision, June 2005 SOC, and January 2006, June 2009, and November 2011 SSOCs explained the basis for the RO's action, and the SOC and SSOCs provided him with additional 60-day periods to submit more evidence.  In addition, the Veteran has demonstrated through submission of statements and additional evidence that he was aware of the type of evidence required to substantiate his claim.  Finally, the claim was readjudicated in the June 2009 SSOC after proper notice was sent.  Moreover, the benefits being sought are not being granted in this case, so the Board will not reach the issue of disability rating or effective date discussed by the Court in Dingess.

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  In addition, the Veteran has demonstrated knowledge of, and has acted upon, the information and evidence necessary to substantiate the pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  Moreover, the Veteran has not identified any evidence which he would have submitted if Dingess notice had been provided earlier.

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), treatment records from the Memphis VA Medical Center (VAMC), and private treatment records.  In addition, the Veteran was afforded a VA examination in May 2009.  As mentioned above, the Court subsequently granted a Joint Motion, finding that the May 2009 VA examination was inadequate.  In a July 2011 decision, the Board remanded the claim for further development.  Specifically, the Board stated that a new VA examination was needed to obtain a medical opinion regarding whether a nexus existed between the Veteran's current diagnoses and PTSD or his military service.     

Following this Board's remand, a VA examination was conducted in September 2011 that included an opinion regarding the likelihood of a nexus between the Veteran's current disorders and both PTSD and active service, including whether the disorders were aggravated by PTSD.  The examiner provided sound rationale for his opinions, and did not rely on the lack of contemporaneous medical evidence in reaching his conclusions.  Thus, it appears that all development requested by this Board in its July 2011 remand has been completed to the extent possible, and no additional development is required.   
 
Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Secondary Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as cardiovascular-renal disease, including hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Secondary service connection may also be established, under 38 C.F.R. § 3.310(a), for non-service-connected disability which is aggravated by service connected disability.  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  In such instance, a veteran may be compensated for the degree of disability over and above the degree of disability which existed prior to the aggravation of the non-service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of requiring the establishment of a baseline level of disability for the non-service-connected condition prior to the claimed aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's current claim was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to the amendment.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they may have impermissibly retroactive effects).  Regardless, based upon the facts in this case, neither version is more favorable, and the regulatory change does not affect the outcome herein.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
1.  Hypertension

First, the Veteran contends that his current hypertension developed during active service, or, alternatively, was caused or aggravated by his service-connected PTSD.  

The Veteran's October 1966 enlistment examination report lists his blood pressure as 140/90.  However, the remainder of his service records show normal blood pressure readings.  At an August 1967 medical examination, his blood pressure was 124/76, and at the time of separation in October 1969, it was 120/70.   

Following separation from service, hypertension was not diagnosed until after a post-service aircraft accident in 1983 in which the Veteran was severely injured and there were no other survivors.  In this regard, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Although this accident and initial diagnosis is not contained in the medical records in the claims file, it is discussed in the May 2009 VA examination report.  Moreover, high blood pressure is noted in a December 1986 treatment note from Dr. J.R.G.
 
The claims file contains a May 1995 medical report by L.R.M., M.D., a private psychiatrist, commissioned by Disabled American Veterans, titled "Hypertension in the War Veteran."  That report reviewed findings from studies of effects of various forms of physical or emotional stress on blood pressure or hypertension.  Dr. L.R.M. noted that in some studies an increased prevalence of high blood pressure was shown among those who had PTSD, or among those who had suppressed anxiety and aggression.  He also noted an association between anxiety and future hypertension.  Dr. L.R.M. concluded, "The combined results of the research papers cited above support the contention that emotional factors, and specifically anxiety, put one at increased risk of developing hypertension."  However, he noted that he could find no prospective studies of any association between PTSD or prisoner of war (POW) experiences and hypertension.  Nonetheless, Dr. L.R.M. noted that PTSD is "subsumed under the general rubric of the anxiety disorders."  He then drew three conclusions: 

1.  Psychosocial stress plays an important causative role in the development of hypertension.  For many, if not most, war veterans, their wartime experience proves to be the greatest source of ongoing psychosocial stress throughout their lifetime.  Therefore, it is reasonable to conclude that wartime experience often plays a causative role in the development of hypertension. 

2.  Those veterans suffering from post-traumatic stress disorder, the prototypical anxiety disorder, are at increased risk of developing hypertension. 

3.  Those veterans who underwent starvation during their POW experience may have been placed under sufficient stress thereby to have incurred an increased risk of developing hypertension. 

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board must carefully assess medical evidence, and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614   (1992).  With all due respect for the medical report by Dr. L.R.M., it does not constitute medical opinion evidence specific to the instant case, because it was not informed by the specific facts and circumstances of the Veteran's claim.  Positive associations among clinical and non-clinical populations noted in the medical report presented by Dr. L.R.M. are by no means equivalent to a causal clinical link drawn in the Veteran's particular case.  Such a causal clinical link must be made by a medical practitioner addressing the Veteran's particular case, based on the circumstances of the Veteran's disabilities and other factors particular to him. 

Service connection may not be based on a resort to speculation or mere possibility.  38 C.F.R. § 3.102.  See, e.g., Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  Moreover, generic medical research or treatise evidence is simply "too general and inconclusive" to make a causal link more than speculative in nature, or to outweigh the lack of specific supportive medical evidence directly pertinent to the claimant.  Mattern v. West, 12 Vet. App. 222, 229 (1999). 

The claims file also contains an additional medical report from Dr. L.R.M., dated in January 2001, generally addressing stress, PTSD, and cardiovascular disorders, also based on review of medical studies and not addressing the Veteran's particular case.  This report is no more probative than his earlier one, in May 1995, discussed above.  In the January 2001 report, Dr. L.R.M. concluded that there was a "compelling case" that "psychological factors play a causative role in the development of hypertension."  As above, because the report is based on medical studies and does not address the Veteran's individual history and medical circumstances, the report does not constitute medical evidence to support the claim.

The Veteran was afforded a March 2009 VA examination specifically to address the nature and etiology of the claimed hypertension, including to address etiology potentially as related to service or service-connected PTSD.  That examiner reviewed the claims file and examined the Veteran.  He opined that the Veteran's hypertension is not at least as likely as not to have developed in service or to have been causally related to service, based on the absence of medical evidence from service showing elevated readings and the absence of other evidence of onset in service or a relation to service, with onset not shown for years after separation from active service. 

The March 2009 VA examiner also opined that it is not at least as likely as not that the Veteran's PTSD caused the Veteran's diagnosed essential hypertension, and based that opinion upon review of the Veteran's medical records and examination of the Veteran, as well as upon the VA "Normative Aging Study," which did not show increased blood pressure associated with the highest scores for PTSD.  The examiner noted that medical literature and the medical record do not support the Veteran's PTSD causing his hypertension.  However, with regard to whether the Veteran's PTSD aggravated his hypertension, the examiner stated that providing an opinion would require speculation, as it was unclear whether his Vietnam experiences or the post-service 1983 aircraft accident had the most significant stress effect. 

The Veteran's representative in April 2010 submitted a memorandum opinion by another private physician, A.M.G., M.D., and that physician therein reports that the opinions she provides are based on review of the Veteran's claims file.  However, Dr. A.M.G.'s memorandum substantially consists of generalized statements based on studies showing potential associations between stress and development of hypertension.  In this respect the memorandum opinion is similar to the reports provided by Dr. L.R.M., in that they are not specifically informed by the Veteran's case.  To the extent Dr. A.M.G. does rely on the Veteran's medical history as documented in the claims file, she relies on a distinctly erroneous medical history.  Specifically, she notes at length, and purportedly to rely upon, an August 2001 letter from another physician, Dr. A.J.  However, the facts in the letter by Dr. A.J. upon which she relies make clear that Dr. A.J.'s letter does not pertain to the Veteran.  Specifically, as she informs, "Dr. [A.J.] in his letter dated 08/29/01, stated that he provided care for the Veteran for a number of years for almost uncontrolled hypertension which led to incapacitating cerebral vascular disease, strokes, and eventual fatal heart attack."  The Board need go no further in its review either of Dr. A.M.G.'s opinion or Dr. A.J.'s letter, because the balance of the records within the claims file reflects that the Veteran has not had incapacitating cerebral vascular disease or strokes and is not dead. 

The August 2001 letter by Dr. A.J. relied upon by Dr. A.M.G. was submitted into the record in November 2004 with the name of that patient blanked out, but quite clearly informing that the patient is the "late husband" of a spouse (whose name is also blanked out).  Thus, the letter of Dr. A.J. clearly does not address the Veteran's particular case, and the memorandum opinion by Dr. A.M.G. clearly does rely erroneously on the presumption that the findings related in the August 2001 letter applied to the Veteran's case.  Regarding such a reliance on erroneous evidence, the Court has determined that a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

Hence, neither the August 2001 letter by Dr. A.J. nor the April 2010 memorandum opinion by Dr. A.M.G. is cognizable to support the Veteran's claim. 

There are two other letters in the claims file similar to Dr. A.J's letter.  First, there is a July 2003 letter with the name of the doctor who wrote it blanked out.  It states that his or her patient, whose name is also blanked out, suffers from PTSD due to military service in Vietnam, and has had difficulty controlling his hypertension for years.  Further , he had a myocardial infarction and several ischemic strokes.  The doctor writes that hypertension is a major risk factor for myocardial infarctions and strokes, and that the hypertension, myocardial infarction, and strokes are all likely related to his PTSD.  

Another letter, dated in August 2003, is from a doctor whose name is blanked out from the San Diego VAMC.  That doctor writes about an unknown patient who has PTSD, and states that it is possible that his PTSD may have contributed to his hypertension.  

Neither of these letters has the Veteran's name in them, and for the reasons set forth above, they carry little probative value to this Veteran's claim.  

Finally, the Veteran was afforded another VA examination in September 2011.  After reviewing the claims file and examining the Veteran, the examiner concluded that it is not at least as likely as not that the current hypertension is caused or aggravated by his PTSD or stress.  The examiner conceded that many veterans with PTSD have been observed to have higher blood pressure readings, and there is evidence that stress raises the systolic blood pressure.  The Framingham study found elevated blood pressure with stress also, but also found that anxiety did not predict hypertension.  Further, hypertension is a common disorder, and, according to cited medical literature, 95 percent of the cases of hypertension are primary in nature and secondary cases are uncommon.  At this time, few studies have shown hypertension due to PTSD, and these have had significant defects in their scientific methods.  In contrast, the "VA Normative Aging Study" did not show an increase in blood pressure in those with the highest scores for PTSD.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for hypertension.  

First, the Board has ruled out presumptive service connection under 38 C.F.R. §§ 3.307, 3.309, as there is no evidence that symptoms of hypertension were manifested either during service or during the applicable one-year presumptive period after service separation.  

Next, the competent medical evidence is against a finding that the Veteran's hypertension is related to either his military service or that it was caused or aggravated by his PTSD.  In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Veterans Appeals stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . . .

So long as it provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In addition, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this case, as discussed above, the favorable medical opinions submitted by the Veteran are either generic, and not at all specific to the facts of this Veteran's case, or they rely on incorrect facts (Dr. A.M.G.'s letter, discussed above).  By contrast, the September 2011 VA examiner reviewed the Veteran's claims file and examined the Veteran, and relied on medical literature to reach his opinion that the Veteran's hypertension was not related to active service or to his PTSD.  For these reasons, and those discussed above, the Board finds the 2011 VA examiner's opinion to be more probative than Dr. A.M.G.'s, the various anonymously written letters, and articles written about the relationship between hypertension and PTSD.   

Next, continuity of the disorder has not been established by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current headaches, which he relates to hypertension, and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's headaches and other symptoms are found to be capable of lay observation, and thus his statements constitute competent evidence.  However, the Veteran's own opinions regarding onset of hypertension and causal associations between service and PTSD and current hypertension are not cognizable to support the claim, because he, as a lay person, is not competent to opine on the distinctly medical questions of the presence of hypertension (which is not discernible without medical testing), causation of hypertension, and links between service and PTSD and hypertension.  Notably, the Veteran has not averred that he was found to have chronic or essential hypertension either in service or proximate to service. 

On an uncompleted authorization for release of medical records dated in September 2003, the Veteran informed that he had headaches in the back "up the back of my head" since December 1969 when under stress.  He then further informed that his physician in 1979 had told him that these were signs of high blood pressure.  However, while the Veteran is competent to report what a physician reportedly told him, the accuracy of that second-hand report may be called into question.  Further, a physician's report that something may be a symptom of hypertension does not necessarily lead to a conclusion that the Veteran had hypertension when those symptoms arose, since symptoms may be due to more than one disease entity.  Thus, the Veteran's report of what a physician reportedly told him in 1979 is ultimately of little probative value in this case. 

Further, the Board finds that Veteran's self-report of these headaches dating back to 1969 in times of stress ultimately does not serve to establish the presence of hypertension from service to support the claim, since this possibility of an indication of hypertension dating from service is simply too lacking in evidence-based support for that disease entity over that interval to support the proposition that hypertension was in fact present from that time.  See Robinette  v. Brown, 8 Vet. App. 69, 77 (1995) (finding that the connection between what a physician said and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is too attenuated and inherently unreliable to constitute medical evidence); see also Dean v. Brown, 8 Vet. App. 449 (1995). 

In addition, the Veteran's account of headaches beginning in 1969 is notably contradicted by his self-report upon a pain institute consultation in May 2002.  He then reported that he had a history of a "burning, sharp, and dull sensation with shooting pain in the top of his head" as well as "stiff neck, headache, shoulder, chest pain, hip, and leg pain."  However, he also then reported that his pains had begun with his aircraft accident in 1983.  Thus, his own assertions as to his history of head pains or headaches are substantially contradicted by his prior assertions of record. 

That May 2002 medical report noted a medical history of "very degenerative changes" of the cervical spine at C5-C6 and C6-C7 as well as occipital neuralgia.  That examiner attributed the Veteran's head and neck pain to his occipital neuralgia.  This documented medical opinion is thus medical evidence against the proposition that ongoing hypertension has been the cause of headaches in the Veteran on a chronic or ongoing basis. 

Finally, in considering the credibility of the Veteran's statements regarding the continuity of hypertension since military service, the Board notes that his service records show no evidence of elevated blood pressure (other than at enlistment) or hypertension in active service.  Following service, there was no documentation of complaints or treatment for hypertension until 1983, 14 years after his separation from service.  While he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment for 14 years following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, as discussed above, the competent medical evidence weighs against a finding of a relationship between the Veteran's hypertension and active service or his PTSD.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension, including as secondary to his service-connected PTSD, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

2.  GERD

Next, the Veteran contends that his GERD was incurred during active service, or, in the alternative, that it was caused or aggravated by his service-connected PTSD.  He contended in his November 2004 NOD that his GERD was caused by lifting heavy litters over his head while loading patients into the helicopter in service.   

A review of the service records reveals neither complaints nor findings nor treatment for GERD during active service.  His October 1969 separation examination report noted treatment for peptic ulcer in 1966 prior to entry into service, but there is no indication that this was associated with GERD. There is a single entry for a Fort Hood emergency room visit in January 1967, at 1:30 am, noting a diagnosis of ulcers and noting that the Veteran was prescribed Maalox at that visit.  

An April 1967 treatment record for an apparently unrelated condition noted that the Veteran had a duodenal ulcer "proven by x-ray," and prescribed Donnatal together with Maalox.  However, the Veteran then noted that his stomach was not then giving him too much trouble.  

A service record in December 1967 indicated that the Veteran was admitted for three days of observation for gastritis, but no disorder was diagnosed.  Thus, with full consideration of these records, there is no indication that the Veteran had GERD in service, as contrasted with a stomach disorder or gastric or a duodenal ulcer condition.

Post-service records show a duodenal ulcer diagnosed in 1978.  Dr. J.R.G.'s records show treatment for GERD beginning in January 2003.  As above, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson, supra.
 
The Veteran was afforded a May 2009 VA examination to address the nature and etiology of claimed GERD, including to address etiology potentially as related to service or service-connected PTSD.  That examiner reviewed the claims file and examined the Veteran.  The examiner carefully reviewed the medical history in service and after service.  He also noted that the Veteran had severe injuries from an aircraft accident in 1983, including a ruptured colon, and that he underwent testing including an esophagogastroduodenoscopy at that time which was negative including for ulcer. 

The March 2009 VA examiner noted that the Veteran currently had significant problems with pyrosis but not dysphagia, and was positive for daily acid reflux.  The pyrosis was noted to persist despite medication.  Regarding etiology of the Veteran's GERD, the examiner concluded, in effect, that in the absence of a finding of GERD, as opposed to ulcer or gastritis, in service or proximate thereto, it is not at least as likely as not that GERD developed in service or is causally related to service.  In the absence of evidence of a link to PTSD, the examiner also concluded, in effect, that it is not at least as likely as not that the Veteran's GERD is related to his PTSD. 

The Veteran was afforded another VA examination in September 2011.  The examiner reviewed the claims file, including the Veteran's STRs.  The examiner concluded that it is unlikely that the Veteran's GERD, including symptoms of acid reflux, are related to or aggravated by his military service or his PTSD.  Acid reflux is a common disorder, the mechanism of which is a lowered pressure at the lower end of the esophagus in the lower esophageal sphincter area.  It is a very common disorder, and related to eating large meals and certain irritating substances, and other unknown factors which can lower the pressure in the lower esophageal sphincter.  There is no credible evidence that this disorder is related to stress or PTSD, according to the credible literature.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for GERD.  

First, the competent medical evidence is against a finding of a relationship between the Veteran's GERD and either active service or PTSD.  Indeed, there are no opinions in favor of such a finding, nor does the medical evidence otherwise suggest that such a relationship exists.  

Next, continuity of the disorder has not been established by the evidence.  As above, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his esophageal discomfort and other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Davidson; Buchanan, supra.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's own opinions regarding a causal link between service or service-connected PTSD and current GERD are not cognizable to support the claim, because the Veteran, as a lay person, is not competent to opine on the distinctly medical questions of a causal link between service and PTSD, and GERD.  

However, the Veteran's acid reflux is found to be capable of lay observation, and thus his statements as to the presence of that symptom constitute competent evidence.  The Board must now consider the credibility of such evidence.  The STRs show no evidence of GERD in active service.  Following service, there was no documentation of treatment for GERD until 2003, over 30 years after his separation from service.  While he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  The absence of documented complaints or treatment for over three decades following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating the Veteran's current GERD to active service or to his PTSD.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for GERD, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 


ORDER

Service connection for hypertension, including as secondary to service-connected PTSD, is denied.  

Service connection for GERD, including as secondary to service-connected PTSD, is denied.



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


